UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-11056 ADVANCED PHOTONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0325826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2925 Boardwalk, Ann Arbor, Michigan 48104 (Address of principal executive offices) (Zip Code) Registrants’ telephone number, including area code (734) 864-5600 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO þ As of February 9, 2011, there were 29,149,307 shares of ClassA Common Stock, $.001 par value, outstanding. 2 Advanced Photonix, Inc. Form 10-Q For the Quarter Ended December 31, 2010 Table of Contents Page PART I FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at December 31, 2010 and March 31, 2010 5 Condensed Consolidated Statements of Operations for the three-month and nine-month periods ended December 31, 2010 and December 25, 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the nine-month periods ended December 31, 2010 and December 25, 2009 (unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 31 Item4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 39 Item 5. Other Information 39 Item6. Exhibits and Reports on Form 8-K 39-103 Exhibit 10.1SPA between API and In-Q-Tel Exhibit 10.2Letter Agreement between API and In-Q-Tel Exhibit 10.3Development Agreement with In-Q-Tel Exhibit 10.4Royalty Agreement with In-Q-Tel Exhibit 10.5Amended & Restated SPA with Related Parties Exhibit 10.6Class A Common Stock Purchase Warrants – RelatedParties – Rob Risser 3 Exhibit 10.7Class A Common Stock Purchase Warrants – Related Parties – Steve Williamson Exhibit 10.85th Amendment to Secured Promissory Note - Risser Exhibit 10.95th Amendment to Secured Promissory Note - Williamson Exhibit 10.104th Amendment to Loan Agreement with The PrivateBank Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer 4 PART I FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Advanced Photonix, Inc. Condensed Consolidated Balance Sheets December 31, 2010 March 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill Intangibles and patents, net Restricted cash Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued interest Accrued warrant liability Other accrued expenses Current portion of long-term debt - related parties Current portion of long-term debt - bank term loan Current portion of long-term debt - bank line of credit Current portion of long-term debt – MEDC/MSF Total current liabilities Long-term debt, less current portion – related parties Long-term debt, less current portion – MEDC/MSF Long-term debt, less current portion - bank line of credit Long-term debt, less current portion - bank term loan Total liabilities Commitments and contingencies Shareholders' equity: Class A redeemable convertible preferred stock, $.001 par value;780,000 shares authorized; 40,000 shares outstanding Class A Common Stock, $.001 par value, 100,000,000 authorized; December 31, 2010 – 26,041,199 shares issued and outstanding, March 31, 2010 – 24,463,978 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 5 Advanced Photonix, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended December 31, December 25, December 31, December 25, Sales, net $ Cost of products sold Gross profit Operating expenses: Research, development andengineering Sales and marketing General and administrative Amortization expense Wafer fabrication relocation expenses Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Interest expense, related parties ) Change in fair value of warrant liability ) ) Loss on debt extinguishment ) ) Other income/(expense) ) Net loss $ ) $ ) $ ) $ ) Basicand diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic and diluted See notes to condensed consolidated financial statements. 6 Advanced Photonix, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, December 25, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation Amortization Stock based compensation expense Change in fair value of warrant liability ) Loss on debt extinguishment Changes in operating assets and liabilities: Accounts receivable – net ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Patent expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on bank line of credit Payments on bank term loan ) ) Payments on notes payable – MEDC/MSF ) Payments on notes payable – related parties ) Proceeds from issuance of common stock Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: December 31, December 25, Cash paid for income taxes $ Cash paid for interest $ $ Non-cash financing activities: Conversion of accrued MEDC loan interest to common stock $ $ See notes to condensed consolidated financial statements. 7 Advanced Photonix, Inc. Notes to Condensed Consolidated Financial Statements December 31, 2010 Note 1.Basis of Presentation Business Description General– Advanced Photonix, Inc. ® (the Company, we or API), was incorporated under the laws of the State of Delaware in June 1988.The Company is engaged in the development and manufacture of optoelectronic devices and value-added sub-systems and systems. The Company serves a variety of global Original Equipment Manufacturers (OEMs), in a variety of industries.The Company supports the customers from the initial concept and design phase of the product, through testing to full-scale production.The Company has two manufacturing facilities located in Camarillo, California and Ann Arbor, Michigan. The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and the Company’s wholly owned subsidiaries, Silicon Sensors Inc. (“SSI”) and Picometrix, LLC (“Picometrix”). The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.All material inter-company accounts and transactions have been eliminated in consolidation. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all adjustments, consisting of normal and recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the periods presented have been included.Operating results for the three-month period ended December 31, 2010 are not necessarily indicative of the results that may be expected for the balance of the fiscal year ending March 31, 2011. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010, filed with the U.S. Securities and Exchange Commission (“SEC”) on June 29, 2010. Note 2.Recent Pronouncements and Accounting Changes In April 2010, the FASB issued new guidance concerning revenue recognition related to research and development projects.It clarifies that revenue can be recognized when a milestone is achieved if the milestone meets all criteria to be considered substantive. This guidance is effective for fiscal years beginning on or after June 15, 2010.The guidance will be reviewed to determine if this change will have a material impact on the Company’s future financial statements. Note 3.Share-Based Compensation The Company has five stock equity plans:The 1990 Incentive Stock Option and Non-Qualified Stock Option Plan, the 1991 Directors’ Stock Option Plan (the “Directors’ Plan”), the 1997 Employee Stock Option Plan, the 2000 Stock Option Plan and the 2007 Equity Incentive Plan.As of December 31, 2010, under all of our plans, there were 7,200,000 shares authorized for issuance, with 1,353,766 shares remaining available for future grant. 8 Non-director options typically vest at the rate of 25% per year over four years and are exercisable up to ten years from the date of issuance.Options granted under the Directors’ Plan typically vests at the rate of 50% per year over two years. Under these plans, the option exercise price equals the stock’s market price on the date of grant.Options and restricted stock awards may be granted to employees, officers, directors and consultants. Under the 2007 Equity Incentive Plan, restricted stock awards typically vest within one year. Restricted shares are granted with a per share or unit purchase price at 100% of fair market value on the date of grant. The shares of restricted stock vest after either three, six or twelve months, and are not transferable for one year after the grant date. Stock-based compensation will be recognized over the expected vesting period of the stock options and restricted stock. The following table summarizes information regarding options outstanding and options exercisable at December 25, 2009 and December 31, 2010 and the changes during the periods then ended: Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance of March 31, 2009 $ $ Granted 78 $ Exercised Expired ) $ Balance of June 26, 2009 $ $ Granted Exercised Expired ) $ Balance of September 25, 2009 $ $ Granted Exercised ) $ Expired ) $ Balance of December 25, 2009 $ $ Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance of March 31, 2010 $ $ Granted $ Exercised Expired ) $ Balance of July 2, 2010 $ $ Granted 8 $ Exercised Expired ) $ Balance of October 1, 2010 $ $ Granted 25 $ Exercised Expired ) $ Balance of December 31, 2010 $ $ 9 Information regarding stock options outstanding as of December 31, 2010 is as follows: Options Outstanding Price Range Shares (in 000s) Weighted Average Exercise Price Weighted Average Remaining Life $
